UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------x
STEVEN MATZURA, ON BEHALF OF
ALL OTHER PERSONS SIMILARLY
SITUATED,

                                    Plaintiffs,          Case No.: l:19-cv-08050-ER
-against-

INTERLAKE R.V. PARK, INC.,

                                   Defendant.
-----------·-------x



                                     CONSENT DECREE

               1.     This Consent Decree is entered into as of the Effective Date, as defined

below in Paragraph 10, by and between the following parties: Plaintiff, Steven Matzura

("Plaintiff'), and Defendant, Interlake R.V. Park, Inc. ("Defendant"). Plaintiff and Defendant

shall hereinafter be collectively referred to as, the "Parties" for the purposes and on the terms

specified herein.

                                           RECITALS

               2.     Title III of the Americans with Disabilities Act of 1990 ("ADA"), 42

U.S.C. §§ 12181-12189 ("ADA") and its implementing regulation, 28 C.F.R. pt. 36, prohibit

discrimination on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and accommodations by any private entity that owns, leases

(or leases to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R.

§ 36.201(a).

               3.     Plaintiff filed this lawsuit in the U.S. District Court for the Southern

District of New York entitled Steven Matzura, on behalf of all other persons similarly situated v.
                                               1
   COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

               THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts

and having reviewed this proposed Consent Decree,

FINDS AS FOLLOWS:

       1)     This Court has personal jurisdiction over Plaintiff and Defendant for the

purposes of this lawsuit pursuant to 28 U.S.C. §§ 1331;

       2)     The provisions of this Consent Decree shall be binding upon the Parties;

       3)      Entry of this Consent Decree is in the public interest;

       4)     This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other

pleading in this lawsuit, nor does it constitute any finding of liability against Defendant;

       5)     The Plaintiff is acting as a private attorney general in bringing this lawsuit and

enforcing the ADA; and

       6)      This Consent Decree shall be deemed as adjudicating, once and for all, the

merits of each and every claim, matter, and issue that was alleged, or could have been alleged

by Plaintiff based on, or arising out of, or in connection with, the allegations in the Complaint.

               NOW THEREFORE, the Court approves the Consent Decree and in doing so

specifically adopts it and makes it an Order of the Court.

               DONE AND ORDERED in Chambers at _____
                                               11:49 a.m. this __
                                                               13th day of

  January20
_____ ,20_


                                                    EDGARDO RAMOS
cc: Counsel of record via CM/ECF                    UNITED STATES DISTRICT JUDGE




                                               11
